USCA11 Case: 20-14009    Date Filed: 09/27/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14009
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:05-cr-00045-MW-GRJ-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus

TREVIN NUNNALLY,
a.k.a. Rick,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (September 27, 2021)

Before JILL PRYOR, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14009       Date Filed: 09/27/2021   Page: 2 of 5



      Trevin Nunnally appeals from the district court’s denial of his motion for a

sentence reduction under § 404(b) of the First Step Act of 2018, Pub. L. 115-391,

132 Stat. 5194 (“First Step Act”). He argues that the district court erred by

determining that he was ineligible for a sentence reduction because United States v.

Jones, 962 F.3d 1290 (11th Cir. 2020), cert. denied, 209 L. Ed. 2d 758 (May 17,

2021), misconstrued the First Step Act. He asserts that § 404 did not limit what a

court could consider in resentencing, and thus, he was eligible for the reduced

statutory minimum sentence under § 401 of the First Step Act.

      We review de novo whether a district court had the authority to modify a

term of imprisonment. Jones, 962 F.3d at 1296. We review the district court’s

denial of an eligible movant’s request for a reduced sentence under the First Step

Act for an abuse of discretion. Id. A district court abuses its discretion when it

“applies an incorrect legal standard.” Diveroli v. United States, 803 F.3d 1258,

1262 (11th Cir. 2015) (quotation marks omitted). Additionally, under our prior

precedent rule, “a prior panel’s holding is binding on all subsequent panels unless

and until it is overruled or undermined to the point of abrogation by the Supreme

Court or by this court sitting en banc.” United States v. Archer, 531 F.3d 1347,

1352 (11th Cir. 2008).

      The Fair Sentencing Act, enacted on August 3, 2010, amended 21 U.S.C.

§§ 841(b)(1) and 960(b) to reduce the sentencing disparity between crack and


                                          2
          USCA11 Case: 20-14009        Date Filed: 09/27/2021    Page: 3 of 5



powder cocaine. See Dorsey v. United States, 567 U.S. 260, 268-69 (2012)

(detailing the history that led to the enactment of the Fair Sentencing Act,

including the Sentencing Commission’s criticisms that the disparity between crack

and powder cocaine offenses was disproportional and reflected race-based

differences). Section 2 of the Fair Sentencing Act changed the quantity of crack

necessary to trigger a 10-year mandatory minimum sentence from 50 grams to 280

grams and the quantity necessary to trigger a 5-year mandatory minimum from 5

grams to 28 grams. Fair Sentencing Act § 2(a)(1)-(2); see also 21 U.S.C.

§ 841(b)(1)(A)(iii), (B)(iii).

      In 2018, Congress enacted the First Step Act, which made the statutory

penalties enacted under the Fair Sentencing Act retroactive for covered offenses.

See First Step Act § 404. Under § 404(b) of the First Step Act, a court “that

imposed a sentence for a covered offense may . . . impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the

covered offense was committed.” Id. § 404(b). The statute defines “covered

offense” as “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act . . . , that was

committed before August 3, 2010.” Id. § 404(a).

      In Jones, we considered the appeals of four federal prisoners whose motions

for a reduction of sentence pursuant to § 404(b) were denied. 962 F.3d at 1293.


                                           3
          USCA11 Case: 20-14009       Date Filed: 09/27/2021    Page: 4 of 5



First, we held that a movant was convicted of a “covered offense” if he was

convicted of a crack offense that triggered the penalties in § 841(b)(1)(A)(iii) or

(B)(iii). Id. at 1300. Interpreting the First Step Act’s definition of a “covered

offense,” we concluded that the phrase “the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act[,]” known as the “penalties

clause,” modifies the term “violation of a Federal criminal statute.” Id. at 1298

(emphasis omitted); see First Step Act § 404(a). Thus, “[a] movant’s offense is a

covered offense if section two or three of the Fair Sentencing Act modified its

statutory penalties.” Jones, 962 F.3d at 1298. Because section two of the Fair

Sentencing Act “modified the statutory penalties for crack-cocaine offenses that

have as an element the quantity of crack cocaine provided in subsections

841(b)(1)(A)(iii) and (B)(iii),” a movant has a covered offense if he was sentenced

for an offense that triggered one of those statutory penalties. Id.

      Next, we explained that a movant’s satisfaction of the “covered offense”

requirement does not necessarily mean that the district court is authorized to

reduce his sentence. Id. at 1303. Specifically, the “as if” qualifier in Section

404(b) of the First Step Act, which states that any reduction must be “as if sections

2 and 3 of the Fair Sentencing Act . . . were in effect at the time the covered

offense was committed[,]” imposes two limitations on the district court’s authority.

Id. at 1303 (quotation marks omitted); see First Step Act § 404(b). First, the


                                           4
          USCA11 Case: 20-14009       Date Filed: 09/27/2021     Page: 5 of 5



district court cannot reduce a sentence where the movant received the lowest

statutory penalty that would also be available to him under the Fair Sentencing

Act. Jones, 962 F.3d at 1303. Second, in determining what a movant’s statutory

penalty would have been under the Fair Sentencing Act, the district court is bound

by a previous drug-quantity finding that was used to determine the movant’s

statutory penalty at the time of sentencing. Id.

      Here, as acknowledged by Nunnally, the district court did not abuse its

discretion in denying his motion for a sentence reduction under § 404. The prior

precedent rule requires the “as if” framework in Jones to be applied here. His

20-year sentence is the lowest statutory penalty that would have been available to

him under the Fair Sentencing Act. The First Step Act’s “as if” framework does

not allow the district court to reconsider Nunnally’s predicate offenses or his

statutory minimum sentence because the district court may only consider the

lowest statutory penalty at the time of the Fair Sentencing Act. Accordingly,

Nunnally’s argument is foreclosed by Jones, and the district court did not abuse its

discretion when it denied his motion for a sentence reduction.

      AFFIRMED.




                                          5